Citation Nr: 0638979	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for disequilibrium, claimed 
as vertigo, and to include as secondary to service-connected 
bilateral sensorineural hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In June 2004, the Board denied the claim.  On 
further appeal, by a July 2005 Order, the U.S. Court of 
Appeals for Veterans Claims (Court) vacated the Board 
decision and remanded the matter for readjudication following 
compliance with the instructions in the parties' July 2005 
Joint Motion for an Order Vacating and Remanding the Board 
Decision and Incorporating the Terms of This Motion.  


REMAND

The Board defers appellate adjudication pending further 
evidentiary development to ensure compliance with the Court's 
order and the parties' Joint Motion.

The key basis for Board error as set forth in the Joint 
Motion is that the Board, in denying the claim, relied on an 
examination report and medical documents that are inadequate 
for determining secondary service connection.  The motion 
pointed out that one report did not specifically opine as to 
the relevant medical question in the case, and the other is 
unclear as to causation of the disequilibrium and as to the 
underlying cause of the hearing loss.  On remand, the Board 
should either contact the January 2004 examiner for 
clarification or procure an additional opinion as to the 
etiology of the veteran's disequilibrium.  

Accordingly, the appeal is REMANDED to the RO, via the 
Appeals Management Center, in Washington, D.C., for the 
following evidentiary development.  VA will notify the 
veteran if further action is required.

1.  Send the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file while this 
case is on remand status.

3.  Contact Dr. F.F., the author of the 
January 29, 2004 VA geriatrics focus visit 
note, and ask for clarification of the 
statement in that note:  "Poor balance 
sec to deconditioning and loss of hearing 
sec to gunshot injury to left ear."  In 
particular, the physician should address 
(a) whether the veteran's "poor balance" 
is related to deconditioning and loss of 
hearing, or related to deconditioning 
alone, and (b) what is meant by "gunshot 
injury", that is, e.g., actual injury by 
gunshot or exposure to the noise of 
gunshots.  

4.  Schedule the veteran for examination 
by a medical doctor to determine the 
nature and etiology of his claimed 
disequilibrium.  The veteran's entire 
claims file is to be made available to the 
examiner.  

The examiner is advised that service 
connection is in effect for bilateral 
sensorineural hearing loss and tinnitus.  
He or she should consider the veteran's 
medical history as documented in the 
claims file, examine the veteran, conduct 
any diagnostic testing as deemed 
warranted, and then render a diagnosis or 
diagnoses as to what disease or disorder 
the veteran now has with respect to his 
claimed disequilibrium.  Then, for each 
diagnosis, the examiner is asked to opine 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
etiologically related to active duty, and 
specifically, service-connected bilateral 
hearing loss and/or tinnitus. 

The examiner is asked to discuss in detail 
the rationale and bases for any etiology 
opinion given.  If the requested opinion 
cannot be given without resorting to 
conjecture or speculation (that is, not to 
a reasonable degree of medical certainty), 
then the examiner should so state and 
explain why.  With respect to rationale 
and bases, the examiner is asked to 
discuss, in particular, and to the extent 
as appropriate, the veteran's present 
medical problems other than hearing loss 
or tinnitus, and/or other factors, such as 
deconditioning or the veteran's age, that 
might have bearing on the etiology of any 
diagnosis or diagnoses given.  

The examiner is asked to explicitly state 
that the veteran's claims file was 
reviewed.  

5.  After completing the above, 
readjudicate the claim.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case that 
includes a discussion of all pertinent 
evidence and information added to the 
record after the Statement of the Case was 
issued, and all controlling law and 
regulations.  Afford the veteran and his 
representative an opportunity to respond.  
Then, if in order, return the appeal to 
the Board. 

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  He has the right to 
submit additional evidence and argument on the matter(s) 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


